Citation Nr: 0840795	
Decision Date: 11/26/08    Archive Date: 12/03/08

DOCKET NO.  06-02 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Benjamin Diliberto, Associate Counsel



INTRODUCTION

The veteran had active service from February 1967 to April 
1979.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas, that denied the benefit sought on appeal.  
The veteran appealed that decision and the case was referred 
to the Board for appellate review.  


FINDINGS OF FACT

1.  An unappealed May 1989 rating decision denied service 
connection for PTSD.

2.  The evidence submitted since the May 1989 rating decision 
relates to an unestablished fact necessary to substantiate 
the claim, and raises a reasonable possibility of 
substantiating the claim of service connection for PTSD.

3.  The most recent medical diagnosis indicates that the 
veteran does not meet the criteria for a diagnosis of PTSD.


CONCLUSIONS OF LAW

1.  The May 1989 rating decision, which denied service 
connection for PTSD, is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 3.104 (2007).

2.  The additional evidence presented since the rating 
decision in May 1989 is new and material and the claim for 
service connection for PTSD is reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2007).

3.  Post-traumatic stress disorder was not incurred in or 
aggravated during active service.  38 U.S.C.A. §§ 1110, 1154, 
5103, 5103A (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the veteran's claim on appeal, the Board is 
required to ensure that the VA's "duty to notify" and 
"duty to assist" obligations have been satisfied.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2007).  The notification obligation in this case was met by 
way of letters from the RO to the veteran dated January 1989, 
July 2003, September 2003, December 2003, March 2006 and 
October 2007.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

The Board acknowledges that in new and material evidence 
claims such as this case presents, the notice must include 
the evidence and information that is necessary to reopen the 
claim and the evidence and information that is necessary to 
establish the underlying claim for the benefit sought.  See 
Kent v. Nicholson, 20 Vet. App. 1 (2006).  It is questionable 
whether any of the letters sent to the veteran fully meet the 
requirements set forth in Kent, but since the new and 
material evidence claim is granted this does not unfairly 
prejudice the veteran.

The RO also provided assistance to the veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances of this case.  In 
addition, the veteran and his representative have not made 
the RO or the Board aware of any additional evidence that 
needs to be obtained in order to fairly decide this appeal 
and have not argued that any errors or deficiencies in the 
accomplishment of the duty to notify or the duty to assist 
have prejudiced the veteran in the adjudication of his appeal  
Therefore, the Board finds that the RO has satisfied the duty 
to notify and the duty to assist and will proceed to the 
merits of the veteran's appeal.

New and Material Evidence

The veteran's claim for service connection for PTSD was 
previously considered and denied by the RO in May 1989.  That 
rating decision noted a lack of both a stressor and a 
diagnosis for PTSD.  After the veteran was provided notice of 
the decision and of his appellate rights, but he did not 
appeal it, and the rating decision became final based on the 
evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.1103.

In March 2003 the veteran applied to reopen the claim for 
service connection for PTSD.  In February 2004 the RO issued 
a rating decision reopening the veteran's claim for PTSD, but 
declining to award service connection on a de novo basis.  As 
a general rule, a claim shall be reopened and reviewed if new 
and material evidence is presented or secured with respect to 
a claim that is final.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156.  

When a veteran seeks to reopen a final decision, the first 
inquiry is whether the evidence presented or secured after 
the last disallowance is "new and material."  Under 
38 C.F.R. § 3.156(a), new evidence means evidence not 
previously submitted to agency decisionmakers.  Material 
evidence means evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  If it is determined that new and 
material evidence has been submitted, the claim must be 
reopened and the VA may then proceed to the merits of the 
claim on the basis of all the evidence of record.  When 
determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).

The evidence associated with the claims file subsequent to 
the May 1989 rating decision consists of private treatment 
records, VA treatment records and statements from both the 
veteran and a friend.  Regardless of how the RO ruled on the 
question, the Board must determine for purposes of 
jurisdiction whether there is new and material evidence 
sufficient to reopen the claim.  Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).

The Board has reviewed the evidence submitted since the 
rating decision in May 1989 and has determined, as did the 
RO, that the evidence is both new and material because it 
relates to an unestablished fact necessary to substantiate 
the claim for service connection for PTSD, namely, a 
diagnosis of PTSD and evidence of an in-service stressor, the 
absence of which were the bases for the previous denial of 
the claim by the RO in May 1989.  Accordingly, the claim for 
service connection for PTSD is reopened. 

Merits

The veteran essentially contends that he is entitled to 
service connection for post-traumatic stress disorder that is 
due to stressful incidents he was exposed to during service.  
Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection 
for PTSD requires: (1) medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a); (2) a 
link, established by medical evidence, between current 
symptoms and an in-service "stressor"; and (3) credible 
supporting evidence that the claimed in-service stressor 
occurred.  See 38 C.F.R. § 3.304(f) (2007); Cohen v. Brown, 
10 Vet. App. 128 (1997).  

The evidence necessary to establish the occurrence of a 
stressor during service to support service connection for 
PTSD varies depending on whether the veteran "engaged in 
combat with the enemy."  38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(d).  This determination is made by examining military 
citations or other supporting evidence.  If VA determines 
that the veteran engaged in combat with the enemy, and the 
alleged stressor is combat-related, then the veteran's lay 
testimony or statement must be accepted as conclusive 
evidence as to its actual occurrence and no further 
development or corroborative evidence is necessary provided 
that such testimony is found to be credible and "consistent 
with the circumstances, conditions, or hardships of 
service." See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); 
Dizoglio v. Brown, 9 Vet. App. 163, 164 (1996); West v. 
Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. 
App. 91, 98 (1993).  

Where the determination is made that the veteran did not 
engage in combat with the enemy, or that the claimed stressor 
is not related to combat, the veteran's lay testimony alone 
will not be enough to establish the occurrence of the alleged 
stressor.  In such cases, the record must contain credible 
supporting evidence that corroborates the veteran's testimony 
or statements.  Moreover, a medical opinion diagnosing PTSD 
does not suffice to verify the occurrence of the claimed in-
service stressor.  Cohen v. Brown, 10 Vet. App. 128, 142 
(1997); Moreau, 9 Vet. App. 389, 395-396 (1996).

It is the Board's principal responsibility to assess the 
credibility, and therefore the probative value of proffered 
evidence of record in its whole.  Owens v. Brown, 7 Vet. App. 
429, 433 (1995); Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 
2000); Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 
1997); Hensley v. Brown, 5 Vet. App. 155, 161 (1993).  In 
determining whether documents submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 
511 (1995).  The Board is not required to accept an 
appellant's uncorroborated account of his active service 
experiences.  Wood v. Derwinski, 1 Vet. App. 190, 192 (1991).  

The Board notes that the veteran did not receive any 
decorations or awards indicative of having engaged in combat 
with the enemy, and that his service personnel and medical 
records are negative for any indication of combat status or 
combat injury.  While in service, the veteran worked as an 
airframe repair specialist, a position not ordinarily 
associated with combat.  Nor does the veteran contend that 
the claimed stressors are combat-related.  Since combat 
status has not been demonstrated, or even alleged, his lay 
testimony alone will not be enough to establish the 
occurrence of the claimed stressors.  Therefore, to 
substantiate the claim, the record must contain service 
records or other credible evidence which supports and does 
not contradict the veteran's claim. 

The veteran's service medical records are negative for any 
diagnosis of PTSD, but do note a history of alcohol related 
problems all the way up to the veterans discharge in 1979.  
The veteran service treatments records from April 1973 note 
chronic habitual alcoholism, mild depression and an immature 
personality, but make no mention of any in-service stressor.  
In May 1973, during an evaluation, the veteran related a poor 
family situation while growing up and then-current 
difficulties with his family and with alcoholism, but did not 
relate any other stressors.  At that time psychoneurotic 
depression was noted as having been treated and in complete 
remission.  

VA psychiatric treatment records from an April 1989 
examination document the veteran's experiences in a VA PTSD 
program.  Notes from that program indicate that the veteran 
claimed to have flown missions as a door gunner in a C-130, 
but the veteran denied that during the later examination.  
The examiner concluded that he was unable to confirm a 
diagnosis of PTSD, but did diagnose the veteran with 
dysthymic disorder and alcohol abuse.  On this basis the RO 
denied the veteran's request for service connection for PTSD 
and issued a rating decision to that effect in May 1989.

Clinic records from the Texas Department of Criminal Justice 
indicate that the veteran underwent psychological evaluation 
while incarcerated and was treated for depression.  One 
notation from May 1998 indicates that the veteran told the 
examiner that his claimed PTSD was from Vietnam.  Another 
indicates that the veteran's claimed PTSD was self-described.  
A treatment plan shows that the veteran's claimed PTSD was 
"by history." During a psychiatric evaluation in November 
1993 the veteran related to the examiner that he "had two 
tours of duty in Vietnam in 1967 and 1972, and he had 
developed PTSD as a result of the experiences he had in 
Vietnam."  

The veteran also submitted several private treatment records, 
some of which are affiliated with his claim for disability 
with the Social Security Administration.  The Social Security 
records indicate that the veteran was awarded disability due 
to a primary diagnosis of disc disease and a secondary 
diagnosis of dysthymia.  Private evaluation records from 
MedTex in August 2001 indicate that the veteran claimed that 
he had two tours of duty in Vietnam and that he was diagnosed 
with PTSD in 1972 by the VA.  This examiner diagnosed the 
veteran with dysthymic disorder and PTSD, but did not 
indicate any particular stressor.  Notes from another 
evaluation in October 2001 indicate that the veteran also 
told this examiner he had PTSD after serving two tours in 
Vietnam.  The examiner did not independently diagnose the 
veteran with PTSD.  

Private treatment records from Dr. D'Angelo in September 2002 
related a claim from the veteran that his emotional problems 
worsened "after serving in Vietnam for several years and 
witnessing traumatic circumstances."  An evaluation by Dr. 
Emanuel in November 2002 stated that the veteran exhibited 
the six criteria to diagnose PTSD, but he did not elaborate 
the basis for this conclusion and did not indicate that he 
reviewed the veteran's records.  He also failed to identify 
any specific in-service stressor.  Dr. Foa in November 2002 
appears to elaborate on these criteria, but that evaluation 
does not indicate that any of the veteran's records were 
reviewed.  She appears to have accepted the veteran's 
unverified claims to military combat and makes no mention of 
the veteran's primary claimed stressor-an automobile 
accident he claims to have witnessed while in service. 

In August 2006 the veteran underwent another VA examination.  
That examiner, after reviewing the entire claims file, also 
determined that the veteran did not meet the criteria for a 
diagnosis of PTSD and diagnosed alcohol dependence, 
pedophilia and antisocial personality disorder.  

As stated, in order to substantiate a service connection 
claim for PTSD the veteran must provide medical evidence 
diagnosing PTSD, medical evidence establishing a link between 
current symptoms and an in-service stressor and credible 
supporting evidence that the claimed in-service stressor 
occurred.  The Board finds that the evidence in the record 
does not support the veteran's claim for benefits for 
service-connected PTSD.  In cases such as this, where there 
are conflicting statements or opinions from medical 
professionals, it is within the Board's province to weigh the 
probative value of those opinions.  Guerrieri v. Brown, 5 
Vet. App. 467, 470-71 (1993).  As long as the Board provides 
an adequate reason or basis for doing so, the Board does not 
err by favoring one competent medical opinion over another.  
Owen v. Brown, 7 Vet. App. 429, 433 (1995).  The probative 
value of a medical opinion is generally based on the scope of 
the examination or review, as well as the relative merits of 
the expert's qualifications and analytical findings, and the 
probative weight of a medical opinion may be reduced if the 
examiner fails to explain the basis for an opinion.  Sklar v. 
Brown, 5 Vet. App. 140 (1993).  

The reports from the veteran's various private evaluations 
indicate that the veteran has been less than truthful with 
those examiners.  The veteran claimed to have been in Vietnam 
for "several years" and to have served "two tours in 
Vietnam."  During his time at the VA PTSD clinic the veteran 
gave a history of having served in Vietnam as a gunner on a 
C-130 and claimed that he flew missions under combat 
conditions.  The veteran later retracted this last claim.  
According to the veteran's military service records his only 
overseas stations were in Okinawa, where he served from 
September 1967 to April 1969; Thailand, where he served from 
October 1972 to May 1973; and Canada, where he served from 
June 1970 to December 1970.  The medical opinions formed by 
the private examiners were thus based on inaccurate 
information.  Additionally, those examiner's did not have 
access the veteran's entire claims file.  The VA examiners 
had access the veteran's whole claims file and to military 
service records.  Accordingly, the determinations by the 
private examiners are given substantially less weight than 
those of the VA examiners, who found that the veteran did not 
have PTSD. 

Furthermore, a claimant has the responsibility to present and 
support a claim for benefits under laws administered by the 
VA, 38 U.S.C.A. § 5107(a), and the veteran was clearly 
advised of the need to submit medical evidence demonstrating 
not only the presence of PTSD, but also of a link between 
that condition and the claimed in-service stressor.  The 
veteran has failed to do so.  The veteran obviously believes 
that he has PTSD related to some in-service stressor, but he 
has presented no corroborating medical evidence to support 
this belief.  The veteran, as a lay person, lacks appropriate 
medical training and is therefore not competent to provide a 
probative opinion on the matter.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997).  Accordingly, the Board concludes that 
service connection for PTSD is not established.

For the reasons stated above, the veteran's claim for service 
connection for PTSD must be denied.  The evidence on that 
issue is not so evenly balanced so as to allow application of 
the benefit-of-the-doubt rule.  Gilbert v. Derwinksi, 1 Vet. 
App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 
(2007).


ORDER

Service connection for PTSD is denied.



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


